Third District Court of Appeal
                                State of Florida

                          Opinion filed October 15, 2014.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D14-485
                            Lower Tribunal No. 13-166
                               ________________

                            Andrewson Compere,
                                     Appellant,

                                         vs.

                  Department of Children and Families,
                                     Appellee.


      An Appeal from the State of Florida Department of Children and Family
Services.
      Andrewson Compere, in proper person.

      Jean A. Costa, Assistant General Counsel for the Department of Children
and Family Services (Fort Lauderdale), for appellee.

Before SALTER, FERNANDEZ and SCALES, JJ.

      PER CURIAM.

      Upon consideration of the initial brief, and finding no preliminary basis for

reversal has been demonstrated, the order below is summarily affirmed pursuant to

Florida Rule of Appellate Procedure 9.315(a).

      Affirmed.